      Case 2:18-cv-14180-SSV-MBN Document 19 Filed 12/05/19 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

BONITA PERRY                                                  CIVIL ACTION

VERSUS                                                        NO. 18-14180

DEPARTMENT OF VETERANS AFFAIRS                                SECTION: R (5)

      A Preliminary Conference was held December 5, 2019.

             Participating were:
             BONITA PERRY
             VICKY STROEBEL

      Pleadings have been completed. Jurisdiction and venue are established.

      Counsel adding new parties subsequent to mailing of this notice shall serve on each

new party a copy of this order. Responsive pleadings, when required, shall be filed within

the applicable deadlines.

      Amendments to pleadings, third-party actions, crossclaims, and counterclaims

shall be filed no later than JANUARY 6 2020

      All non-evidentiary pretrial motions, including dispositive motions, shall be filed

and served in sufficient time to permit hearing thereon no later than JULY 15, 2020.

This Section adheres to Local Rule 78.1 regarding oral argument on motions.

Deposition transcripts submitted in support of motions are to be in an

uncompressed format, specifically, double spaced lines on single sided

pages.

      Motions in limine regarding the admissibility of expert testimony shall be filed and

served in sufficient time to permit hearing thereon no later than JULY 15, 2020

      Motions in limine, except as to expert testimony, shall be filed by AUGUST 4,

2020, and responses thereto shall be filed within seven days.
      Case 2:18-cv-14180-SSV-MBN Document 19 Filed 12/05/19 Page 2 of 5



       Motions filed in violation of this order will not be considered unless good cause is

shown. In addition, the Court reiterates that Local Rule 7.4 requires leave of court to file

a reply to a respondent’s opposition. The Court will not consider any additional responses

after that reply.

       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) must be

exchanged no later than JANUARY 6, 2020.

       This case does not involve extensive documentary evidence, depositions or other

discovery. No special discovery limitations beyond those established in the Federal Rules,

Local Rules of this Court, or the Plan are established.

       Depositions for trial use shall be taken and all discovery shall be completed no later

than JULY 7, 2020.

       Plaintiff’s expert disclosures shall be obtained and delivered to counsel for

Defendant as soon as possible, but in no event later than MAY 8, 2020. This deadline

applies to all experts, as defined by Federal Rule of Civil Procedure 26(a)(2)(B) and (C),

who may be witnesses for Plaintiff.

       Defendant’s expert disclosures shall be obtained and delivered to counsel for

Plaintiff as soon as possible, but in no event later than JUNE 8, 2020. This deadline

applies to all experts, as defined by Federal Rule of Civil Procedure 26(a)(2)(B) and (C),

who may be witnesses for Defendant.

       Counsel for the parties shall file in the record and serve upon their opponents a list

of all witnesses who may or will be called to testify at trial, including the address and

telephone number of each witness. Each party shall designate those witnesses whose

testimony the party expects to present by deposition, and include a transcript of the

pertinent parts of the deposition. Additionally, each party shall identify the documents
         Case 2:18-cv-14180-SSV-MBN Document 19 Filed 12/05/19 Page 3 of 5



or exhibits the party may or will use at trial, separately identifying those items the party

expects to offer and those it may offer if the need arises. These disclosures must be made

no later than JULY 7, 2020.

         Counsel for the parties shall meet in person or by telephone at their earliest

convenience, and no later than JULY 27, 2020, to arrive at all possible stipulations and

to exchange copies of exhibits to be used at trial. Counsel shall attempt to resolve all

objections as to the admissibility of evidence. The parties shall submit memoranda on

any unresolved objections to exhibits or testimony no later than five business days before

trial.

         The Court will not permit any witness, expert or fact, to testify or any exhibits to

be used unless there has been compliance with this Order as it pertains to the witness

and/or exhibits, without an order to do so issued on motion for good cause shown.

         IF   ANY     PARTY       WISHES       TO     SCHEDULE         A   SETTLEMENT

CONFERENCE,           THAT      PARTY      SHOULD        CONTACT       THE     ASSIGNED

MAGISTRATE            JUDGE      SIX     WEEKS       PRIOR       TO    THE     PRETRIAL

CONFERENCE            DATE      FOR     THE      PURPOSE        OF    SCHEDULING           A

SETTLEMENT CONFERENCE TO BE HELD AT LEAST TWO WEEKS PRIOR

TO THE PRETRIAL CONFERENCE.

         A final Pretrial Conference will be held on AUGUST 6, 2020 at 3:00 p.m.

Counsel will be prepared in accordance with the Pretrial Notice attached. The pretrial

order must be filed electronically through the Court’s Electronic Case Filing system by

12:00 p.m. on a day that allows one full business day prior to the conference,

excluding Saturdays, Sundays, and holidays. THE PRETRIAL ORDER SUBMITTED

TO THE COURT MUST BE DOUBLE SPACED AND SIGNED BY ALL
      Case 2:18-cv-14180-SSV-MBN Document 19 Filed 12/05/19 Page 4 of 5



COUNSEL. The parties shall comply with all deadlines stated in the Pretrial

Notice.

       Trial will commence the week beginning, MONDAY, AUGUST 24, 2020 at

8:30 a.m. before the District Judge without a jury. Attorneys are instructed to report

for trial no later than 30 minutes prior to this time. Trial is estimated to last two days.

       Deadlines, cut-off dates, or other limits fixed herein may only be extended by the

Court upon timely motion filed in compliance with Local Rules and upon a showing of

good cause. Continuances will not normally be granted. If, however, a continuance is

granted, deadlines and cut off dates will be automatically extended, unless otherwise

ordered by the Court.



              New Orleans, Louisiana, this 5th day of December, 2019.



                                           _____________________________
                                           SARAH S. VANCE
                                           UNITED STATES DISTRICT JUDGE

rev. February 2018
      Case 2:18-cv-14180-SSV-MBN Document 19 Filed 12/05/19 Page 5 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

BONITA PERRY                                                    CIVIL ACTION

VERSUS                                                          NO. 18-14180

DEPARTMENT OF VETERANS AFFAIRS                                  SECTION: R (5 )


            ADDENDUM TO PRELIMINARY CONFERENCE ORDER


       Motions for summary judgment and oppositions to motions for summary

judgment shall be filed in compliance with Local Rules 56.1 and 56.2, requiring parties to

file a short and concise statement of material facts as to which there does or does not exist

a genuine issue to be tried. Additionally, each party shall make specific reference to

record evidence supporting its statement of material facts. Citations to record evidence

shall indicate, whenever applicable, an exhibit reference, page reference, and record

document number reference. Record evidence not specifically referred to by the parties

may not be considered by the Court.
